   Case 7:20-cr-00626-PMH Document 111 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA, CONSENTTO PROCEED BY VIDEO OR
                                     TEl£ CONFERENCE
                         -agalnst-
                                                                20 Cr. 628


        Caswell Senior

                                      Defendant(s).



Defendant Caswei! Senior _ hereby voluntarily consents to
participate In the following proceeding via _x_ videoconferencing or x teleconferendng:


        Initial Appearance Before a Judicial Officer

        Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)

  ^_ Baif/Detention Hearing

        Conference Before a Judicial Officer




   PfendanfASIgnature
  fudge may obtain verbal consent on
 Record and Sign for Defendant)

 Caswell Senior                                          James Kousouros

 Print Defendant's Name                                 Print Counsel's Name



 This prpceeding was conducted by reliable video or^lephone^onfer^ihriechnology.

    •i IVel ^ i
                                                       , U.sToisErtefjudge/U.S. Magistrate Judge
 Date
